Citation Nr: 1100305	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  09-23 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for left shoulder, acromium-
clavicular (AC) strain.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to May 
1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

In May, the Veteran testified at a Board hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of that 
proceeding is of record.

The Board notes that the Veteran submitted additional evidence at 
the time of his May 2010 hearing.  This evidence was submitted 
with a waiver of RO adjudication, and therefore may be considered 
by the Board in the first instance.


FINDING OF FACT

The evidence of record is at least in equipoise as to whether a 
left shoulder disability is related to the Veteran's active 
service. 
 

CONCLUSION OF LAW

A left shoulder disability was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all 
required notice and that the evidence currently of record is 
sufficient to substantiate his claim for service connection for a 
left shoulder disability.  Therefore, no further development with 
respect to the matter decided herein is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2009) or 38 C.F.R. § 
3.159 (2010).

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection also may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir. 2007) Indeed, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis.  Id. at 1376-77; see 
also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 
2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 
2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that his current left shoulder disability 
began with an in-service injury in which he fell from a ladder, 
landing on his left shoulder.  The Veteran additionally contends 
that his left shoulder symptomatology has been chronic since the 
in-service injury and that he had no other traumatic injury to 
his left shoulder.

Turning to the evidence of record, the Veteran's service 
treatment records are silent concerning an in-service injury or 
complaints concerning the left shoulder.

The first objective medical evidence of record indicating a left 
shoulder disability is dated in March 1998.  A private treatment 
record at this time reflects complaints of pain in his left 
shoulder with lifting his arm over his head or with arm 
extension.  The Veteran denied any injury but indicated that in 
1967, he fell 20 feet, landing on his left arm.  A private x-ray 
report from that same month indicates a normal examination.  

The Veteran has submitted statements from Mr. P.P. dated March 
2009 and February 2010 and Mr. D.C dated February 2009.  Mr. D.C. 
indicated that he witnessed the Veteran fall from a ladder to the 
first level in the ford fire room during April or May of 1968.  
Mr. P.P. indicated that he remembers the Veteran's fall when he 
hurt his shoulder, and that the Veteran had pain for a long time 
thereafter.  Additionally, Mr. D.C. submitted an undated letter 
indicating that he was a shipmate of the Veteran's and that he 
remembered that the Veteran fell down the fire room hatch.  

The Veteran additionally submitted letters during May 2010 from 
his spouse and children indicating that he had a long history of 
shoulder problems. 

The Veteran was afforded a VA examination during September 2009.  
He indicated that he was aboard ship, lost his grip and fell from 
a ladder, landing on his left shoulder.  The Veteran indicated 
that he was treated with ibuprofen since 1977 for his left 
shoulder pain.  The examiner diagnosed left shoulder strain, 
impingement, and adhesive capsulitis.  It was noted that a 
previous radiologic report was consistent with degenerative 
arthritis of the left AC joint.  The examiner opined that the 
Veteran's current left shoulder disability was not related to 
active service, as there was no record to support the claim.  

The Veteran reported during his Board hearing that he began 
receiving treatment for his left shoulder disability during the 
1970s, and that such treatment continued to the present time.  

In this case, the Board finds support for a grant of service 
connection for the Veteran's left shoulder disability.  In so 
finding, the Board acknowledges the September 2009 VA examiner's 
opinion.  While the conclusions of a physician are medical 
conclusions that the Board cannot ignore or disregard, see Willis 
v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The 
Board finds that the September 2009 opinion was conclusory and 
poorly substantiated, as it did not take into account the 
Veteran's statements and the other lay statements which were 
provided in the claims file.

In this case the Board finds that continuity of symptomatology 
has been established as the Veteran presented credible lay 
statements that the in-service injury occurred; evidence that he 
had continuity of problems with his left shoulder; and his own 
credible testimony that he had no other injury or event which 
would have caused the left shoulder problems he had experienced 
since his time on active duty.   The Board additionally finds 
that the private medical record dated March 1998, many years 
before the Veteran made any claims for service connection, 
indicated that the Veteran had sustained an in-service shoulder 
injury which he believed was related to his ongoing left shoulder 
problems.

Based on the foregoing, all elements required for a grant of 
service connection have been met here.  The Board notes that in 
reaching this conclusion, the evidence is at least in equipoise, 
and the benefit of the doubt doctrine has been appropriately 
applied. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 



ORDER

Entitlement to service connection for left shoulder, acromium-
clavicular (AC) strain is granted, subject to governing criteria 
applicable to the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


